Citation Nr: 0007179	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-05 249A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the April 
10, 1998, Board decision, which denied entitlement to payment 
or reimbursement of unauthorized medical expenses incurred in 
connection with treatment beginning April 8, 1997.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The appellant served on active duty from September 1961 to 
March 1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the appellant as to clear and 
unmistakable error in an April 10, 1998, Board decision.


FINDINGS OF FACT

1.  In an April 10, 1998, decision the Board denied 
entitlement to payment of unauthorized medical expenses 
incurred coincident with a period of private treatment 
beginning April 8, 1997, finding that the appellant's claim 
was not well grounded.

2.  The appellant has alleged that payment of the hospital 
expenses incurred beginning on April 8, 1997 should have been 
made by VA because he needed emergency bypass surgery and 
could not be moved to a VA facility.  He has not alleged that 
he has met the criteria for payment or reimbursement of these 
medical expenses.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the April 10, 1998, Board decision in failing to grant a 
claim for payment or reimbursement of the unauthorized 
medical expenses incurred coincident with a period of private 
treatment beginning April 8, 1997, fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error ("CUE") in the April 10, 1998 Board 
decision, which concluded that a well grounded claim for 
payment or reimbursement of medical expenses incurred 
coincident with a period of private treatment beginning in 
April 8, 1997, had not been submitted.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's April 1998 decision contains CUE.  That determination 
found that the veteran had not alleged that he met all of the 
criteria for payment of the medical expenses in question.  

The moving party argues initially that the evidence of record 
at the time of the April 1998 decision established that he 
was treated for an emergent condition, without arguing that 
the treatment was rendered for a service connected disorder, 
for a disability that aggravating a service-connected 
disorder, or that he is in receipt of a total rating by 
reason of service-connected disabilities.  Such an allegation 
does not constitute a valid claim of CUE.  As stated by the 
Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
April 1998 decision were that service connection is in effect 
for posttraumatic stress disorder (PTSD), rated 30 percent 
disabling, but that the veteran was treated at a private 
facility beginning April 8, 1997, for coronary artery 
disease.  As noted in the Board's decision, the veteran 
failed to allege that he met all of the criteria for payment 
of the unauthorized medical expenses.  

Accordingly, the failure to conclude that the veteran had 
submitted a plausible claim is not an "undebatable" error.  
The April 1998 Board decision was, therefore, consistent with 
and supported by the law then applicable for determining 
whether the veteran had met his burden to render a plausible 
claim for payment of the medical expenses incurred coincident 
with a period of private treatment beginning April 8, 1997.  
38 U.S.C.A. § 1728 (West 1991 & Supp. 1995); 
38 C.F.R. § 17.120 (1996); Parker v. Brown, 7 Vet. App. 116 
(1994).  Therefore, the Board finds that the denial of 
payment of unauthorized medical expenses incurred coincident 
with a period of private treatment beginning April 8, 1997, 
was a reasonable exercise of adjudicatory judgment and did 
not involve CUE.  

Similarly, the undersigned would also note that the arguments 
raised by the veteran relate to the interpretation and 
evaluation of the evidence.  In this respect, the veteran has 
raised a generic allegation of error concerning the April 
1998 Board decision, but not necessarily the discrete issue 
of CUE.  The veteran has alleged that the April 1998 decision 
was the product of error essentially because the decision 
failed to consider that the disorder for which the veteran 
was treated was life threatening and emergent in nature.  
This argument represents a clear-cut example of disagreement 
as to how the evidence was interpreted and evaluated, and as 
such cannot constitute a basis for a finding of CUE.  See 38 
C.F.R. § 20.1403(d)(3); see also Luallen, supra.

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
April 10, 1998, decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the April 10, 1998, Board decision 
on the grounds of CUE is denied.



		
	M. G. MAZZUCCHELLI
Acting Member, Board of Veterans' Appeals


 


